UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8102



LUIS HERNANDEZ, a/k/a Larry Stanford,

                                            Petitioner - Appellant,

          versus


STATE OF NORTH CAROLINA; CUMBERLAND COUNTY;
DAVID MITCHELL,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-01-657-5)


Submitted:   April 15, 2002                 Decided:   July 29, 2002


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Luis Hernandez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Luis Hernandez seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.      Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.      See Hernandez v. North Carolina, No. CA-01-657-5

(E.D.N.C. Aug. 28, 2001).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not    aid   the

decisional process.




                                                                   DISMISSED




                                     2